DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-18, 20-27,29 and 30 are subject under examination.

Allowable Subject Matter

Claims 1-6, 8-18, 20-27,29 and 30 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach “the first sequence starts from a location in the target sequence, the first sequence is represented as c(n), the target sequence is represented as c1(n1) and is determined based on an initial value of c1(n1), and the first sequence and the target sequence satisfy: c(n)=c1(n+x), wherein x is the location in the target sequence and is determined based on an index of a beam, n and n1 are integers, 0≤n≤M-1, M is a length of the first sequence, and n1≥0.”  In addition to other limitations of claim 1. 

Regarding claim 13, Prior art fails to teach “the first sequence starts from a location in the target sequence, the first sequence is represented as c(n), the target sequence is represented as c1(n1) and is determined based on an initial value of c1(n1), and the first sequence and the target sequence satisfy: c(n)=c1(n+x), wherein x is the location in the target sequence and is determined based on an index of a beam, n and n1 are integers, 

Regarding claim 25, Prior art fails to teach “the first sequence starts from a location in the target sequence, the first sequence is represented as c(n), the target sequence is represented as c1(n1) and is determined based on an initial value of c1(n1), and the first sequence and the target sequence satisfy: c(n)=c1(n+x), wherein x is the location in the target sequence and is determined based on an index of a beam, n and n1 are integers, 0≤n≤M-1, M is a length of the first sequence, and n1≥0.” in addition to other limitations of claim 25.

Claims 2-6, 8-12, 14-18, 20-24,26, 27,29 and 30 allowed as being dependent on claim 1 or 13 or 25.
The closest prior art Wu  (US 2014/032183 A1) teaches extract sequence from the preset position, however it doesn’t teach the first sequence is represented as c(n), the target sequence is represented as c1(n1) and is determined based on an initial value of c1(n1), and the first sequence and the target sequence satisfy: c(n)=c1(n+x), wherein x is the location in the target sequence and is determined based on an index of a beam, n and n1 are integers, 0≤n≤M-1, M is a length of the first sequence, and n1≥0.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/     Examiner, Art Unit 2416

/AJIT PATEL/     Primary Examiner, Art Unit 2416